 In the Matter of FuLTON BAG AND COTTON Mn.LsandAMERICANFEDERATION OF LABOR, ITS AFFILIATED INTERNATIONAL UNIONS, &DISTRICT 9 OF THE INTERNATIONAL ASSOCIATION OF MACHINISTSiCase No. R-5841.Decided September 6, 1943Swift, Pease, Davidson, Swinson & Chapman, by Mr. J. E. Chap-man, Jr.,of Columbus,' Ga., for the Company.Mr. John R. Barr,of St. Louis, Mo., for the Unions.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by American Federation of Labor, itsaffiliated International Unions, & District 9 of the International As-sociation of Machinists, herein called the Unions, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Fulton Bag and Cotton Mills, St. Louis, Missouri,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before Harold L.Hudson, Trial Examiner.Said hearing was held at St. Louis,Missouri, on August 11, 1943.The Company and the Unions ap-peared, participated, and were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidencebearing on the issues.At the close of the hearing, the Companymoved to dismiss the petition on the ground that no question concern-ing representation had arisen since the Unions had not establishedan interest substantial enough to warrant or justify the Board inordering an election.The Trial Examiner reserved ruling.Themotion is hereby denied.The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Allparties were afforded opportunity to file briefs with the Board.52 N. L. R. B., No. 73.464 FULTON BAG AND COTTONMILLS-465Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTS1.THE BUSINESSOF THE COMPANYFulton Bag and Cotton Mills is a Georgia corporation with itsprincipal office in Atlanta,Georgia.The Company is engaged in themanufacture of various types of bags from sheeting,osnaburg,burlap,and paper.It also reclaims and renovates used bags.The Companyoperatesmanufacturing plants in Atlanta,Georgia; St.Louis,Missouri;KansasCity,Kansas;New Orleans,Louisiana;Dallas,Texas;and Minneapolis,Minnesota.The St. Louis plant is the onlyplant involved in this proceeding.During the fiscal year endingNovember 20, 1942, the Company purchased raw materials valued inexcess of $5,000,000,of which more than 95 percent was shipped tothe St.Louis plant from points outside the State of Missouri.Duringthe same period, the Company manufactured new bags, and renovatedused bags, valued in excess of $6,250,000, of which more than 70 per-cent was shipped from the St. Louis plant to points outside the StateofMissouri.The Company admits that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDAmerican Federation of Labor, its affiliated International Unions,& District 9 of the International Association of Machinists are labororganizations, admitting to membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn July 7, 1943, the Unions requested recognition as the exclusivebargaining representative of the Company's production and main-tenance employees.The Company made no reply to the request.'A statement of the Regional Director, introduced in evidence at thehearing, indicates that the Unions represent jointly a substantialnumber of employees in the unit hereinafter found to be appropriate.21The Company stated at the hearing that the Union's letter had not been answered since theCompany was in doubt as to whether the Unions represented a majority of its employees.2 The Regional Director reported that the Unions submitted 164 designations of which160 bore apparently genuine signatures.Of the 164 designations presented,150 bore thenames of persons whose names appear on the Company's pay roll of June 23, 1943, and weredated between June 26 and July 15, 1943. Said pay roll contained the names of 206employees within the unit. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in substantial accordance with a stipulation of the parties,that all production and maintenance employees of the Company atits St. Louis, Missouri, plant, excluding foremen and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, or effec-tively recommend such action, and office and clerical employees, con-stitute a unit appropriate for the purposes of collective bargaining,within the meaning of Section 9 (b) of the Act 3 1V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion, subject to the limitations and additions set forth therein.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Fulton Bag andCotton Mills, St. Louis, Missouri, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the direction and super-vision of the Regional Director for the Fourteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject td Article III, Sections 10 and 11, of said Rules and Regulations,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forcessThe parties stipulated that FrancesKelam be included in the unit, and that ArthurMcAllister be excluded from the unit, under the foregoing description. FULTON BAG AND COTTON MILLS467of the United States who present themselves in person at the polls,but excluding any who have since quit or been discharged for cause,to determine whether or not they desire to be represented jointly byAmerican Federation of Labor, its affiliated International Unions, &District 9 of the International Association of Machinists, for the pur-poses of collective bargaining.CHAIRMAN MILms took no part in the consideration of the aboveDecision and Direction of Election.549875-44-vol. 52-31